
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5017
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 28, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To ensure the availability of loan
		  guarantees for rural homeowners.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation and
			 Stabilization Act of 2010.
		2.Loan guarantee fees
			(a)Up-front feesParagraph (8) of section 502(h) of the
			 Housing Act of 1949 (42 U.S.C. 1472(h)(8)) is amended to
			 read as follows:
				
					(8)Guarantee
				feesWith respect to a
				guaranteed loan under this subsection, the Secretary may collect from the
				lender, at the time of issuance of the guarantee, a fee equal to not more than
				4.0 percent of the principal obligation of the loan, as determined sufficient
				by the Secretary to cover the costs (as such term is defined in section 502 of
				the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of loan guarantees
				under this
				subsection.
					.
			(b)Conforming amendmentSection 739 of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriation
			 Act, 2001 (as enacted by
			 Public Law
			 106–387; 114 Stat. 1549A–34) is hereby repealed.
			(c)Authorization of amount of loan
			 guaranteesSection 513 of the
			 Housing Act of 1949 (42 U.S.C. 1483) is amended by
			 adding at the end the following new subsection:
				
					(f)Authorization for loan
				guaranteesThe Secretary may,
				to the extent approved in appropriation Acts, guarantee loans under section
				502(h) in aggregate amounts not to exceed $30,000,000,000 for fiscal year
				2010.
					.
			3.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Committee on the Budget of the
			 House of Representatives, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives April 27, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
